Name: Commission Regulation (EU) NoÃ 195/2013 of 7Ã March 2013 amending Directive 2007/46/EC of the European Parliament and of the Council and Commission Regulation (EC) NoÃ 692/2008 as concerns innovative technologies for reducing CO 2 emissions from light passenger and commercial vehicles Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  research and intellectual property;  deterioration of the environment;  environmental policy;  information technology and data processing;  organisation of transport
 Date Published: nan

 8.3.2013 EN Official Journal of the European Union L 65/1 COMMISSION REGULATION (EU) No 195/2013 of 7 March 2013 amending Directive 2007/46/EC of the European Parliament and of the Council and Commission Regulation (EC) No 692/2008 as concerns innovative technologies for reducing CO2 emissions from light passenger and commercial vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (1), and in particular Article 4(4), Article 5(3), and Article 8 thereof, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2), and in particular Article 39(2) thereof, Whereas: (1) By Regulation (EU) No 171/2013 (3), the Commission amended Directive 2007/46/EC and Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (4) as concerns innovative technologies for reducing CO2 emissions from light passenger and commercial vehicles. That Regulation amended the models of the relevant documents used in the type-approval process. As a result, it is necessary to provide the Member States with an adequate period to adapt the corresponding forms. For reasons of legal certainty and clarity, it is appropriate to replace Regulation (EC) No 171/2013. (2) Regulation (EC) No 715/2007 establishes common technical requirements for the type-approval of motor vehicles and replacement parts with regard to their emissions and lays down rules for in-service conformity, durability of pollution control devices, on-board diagnostic (OBD) systems, measurement of fuel consumption and accessibility of vehicle repair and maintenance information. (3) Regulation (EC) No 692/2008 lays down the administrative provisions for checking the conformity of the vehicles for CO2 emissions and the requirements for the measurement of CO2 emissions and fuel consumption of such vehicles. (4) Regulation (EC) No 443/2009 of the European Parliament and of the Council (5) sets emission performance standards for new passenger cars as part of the integrated approach of the Union to reduce CO2 emissions from light-duty vehicles and Commission Implementing Regulation (EU) No 725/2011 (6) establishes a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from such new passenger cars. (5) In order to take account of the CO2 savings achieved through the use of innovative technologies for the calculation of each manufacturers specific emissions target of CO2 pursuant to Article 12(1) of Regulation (EC) No 443/2009, and in order to ensure efficient monitoring of the specific savings for individual vehicles, vehicles fitted with eco-innovations should be certified as part of the type-approval of a vehicle and the total savings should be entered into the certificate of conformity. (6) To that end, it is necessary to provide the approval authorities with the adequate data for certifying vehicles fitted with eco-innovations and to integrate the CO2 savings of the eco-innovations as part of the representative information of a specific type, variant or version of vehicle. (7) It is therefore necessary to amend the models of the relevant documents used in the type-approval process. (8) Regulation (EC) No 715/2007 and Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (7) introduced new requirements on information about pollutant emissions testing. Therefore, the necessary information should be incorporated in the system set up by Directive 2007/46/EC. (9) Directive 2007/46/EC and Regulation (EC) No 692/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 1. Annexes I and IX to Directive 2007/46/EC are amended in accordance with Annex I to this Regulation. 2. Annex VIII to Directive 2007/46/EC is replaced by the text set out in Annex II to this Regulation. Article 2 Annexes I and XII to Regulation (EC) No 692/2008 are amended in accordance with Annex III to this Regulation. Article 3 Regulation (EU) No 171/2013 is repealed. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 171, 29.6.2007, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 55, 27.2.2013, p. 9. (4) OJ L 199, 28.7.2008, p. 1. (5) OJ L 140, 5.6.2009, p. 1. (6) OJ L 194, 26.7.2011, p. 19. (7) OJ L 188, 18.7.2009, p. 1. ANNEX I Annexes I and IX to Directive 2007/46/EC are amended as follows: (1) Annex I is amended as follows: (a) the following entries 3.5.6, 3.5.6.1, 3.5.6.2 and 3.5.6.3 are inserted: 3.5.6. Vehicle fitted with an eco-innovation within the meaning of Article 12 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (1) and Commission Implementing Regulation (EU) No 725/2011 (2): yes/no (1) 3.5.6.1. Type/Variant/Version of the baseline vehicle as referred to in Article 5 of Implementing Regulation (EU) No 725/2011 (if applicable): ¦ 3.5.6.2. Existence of interactions between different eco-innovations: yes/no (1) 3.5.6.3. Emissions data related to the use of eco-innovations (repeat the table for each reference fuel tested) (w1) Decision approving the eco-innovation (w2) Code of the eco-innovation (w3) 1. CO2 emissions of the baseline vehicle (g/km) 2. CO2 emissions of the eco-innovation vehicle (g/km) 3. CO2 emissions of the baseline vehicle under Type 1 test-cycle (w4) 4. CO2 emissions of the eco-innovation vehicle under Type 1 test-cycle (= 3.5.1.3) 5. Usage factor (UF), i.e. temporal share of technology usage in normal operation conditions CO2 emissions savingsFOR-L_2013065EN.01000301.notes.0001.xml.jpg xxxx/201x Total CO2 emissions savings (g/km) (w5) (b) the following explanatory notes are added: (w) Eco-innovations. (w1) Expand the table if necessary, using one extra row per eco-innovation. (w2) Number of the Commission Decision approving the eco-innovation. (w3) Assigned in the Commission Decision approving the eco-innovation. (w4) Under agreement of the type-approval authority, if a modelling methodology is applied instead of the type 1 test cycle, this value shall be the one provided by the modelling methodology. (w5) Sum of the CO2 emissions savings of each individual eco-innovation.; (2) Annex IX is amended as follows: (a) the following entries 3, 3.1 and 3.2 are inserted in entry 49 of Part I, Side 2  Vehicle category M1 (complete and completed vehicles) of the template of the EC certificate of conformity: 3. Vehicle fitted with eco-innovation(s): yes/no (1) 3.1. General code of the eco-innovation(s) (p1): ¦ 3.2. Total CO2 emissions savings due to the eco-innovation(s) (p2) (repeat for each reference fuel tested): ¦ ; (b) the following explanatory notes are added in Explanatory notes relating to Annex IX: (p) Eco-innovations. (p1) The general code of the eco-innovation(s) shall consist of the following elements, each separated by a blank space:  Code of the approval authority as set out in Annex VII;  Individual code of each eco-innovation fitted in the vehicle, indicated in chronological order of the Commission approval decisions. (E.g. the general code of three eco-innovations approved chronologically as 10, 15 and 16 and fitted to a vehicle certified by the German type-approval authority should be: e1 10 15 16 .) (p2) Sum of the CO2 emissions savings of each individual eco-innovation.. (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 194, 26.7.2011, p. 19.; ANNEX II ANNEX VIII TEST RESULTS (To be completed by the type-approval authority and attached to the vehicle EC type-approval certificate) In each case, the information must make clear to which variant and version it is applicable. One version may not have more than one result. However, a combination of several results per version indicating the worst case is permissible. In the latter case, a note shall state that for items marked (*) only worst case results are given. 1. Results of the sound level tests Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Variant/Version: ¦ ¦ ¦ Moving (dB(A)/E): ¦ ¦ ¦ Stationary (dB(A)/E): ¦ ¦ ¦ at (min  1): ¦ ¦ ¦ 2. Results of the exhaust emission tests 2.1. Emissions from motor vehicles tested under the test procedure for light-duty vehicles Indicate the latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: Fuel(s) (1) ¦ (diesel, petrol, LPG, NG, Bi-fuel: petrol/NG, LPG, Flex-fuel: petrol/ethanol, NG/H2NG ¦) 2.1.1. Type 1 test (2) (3) (vehicle emissions in the test cycle after a cold start) Variant/Version: ¦ ¦ ¦ CO (mg/km) ¦ ¦ ¦ THC (mg/km) ¦ ¦ ¦ NMHC (mg/km) ¦ ¦ ¦ NOx (mg/km) ¦ ¦ ¦ THC + NOx (mg/km) ¦ ¦ ¦ Mass of particulate matter (PM) (mg/km) ¦ ¦ ¦ Number of particles (P) (#/km) (1) ¦ ¦ ¦ 2.1.2. Type 2 test (2) (3) (emissions data required at type-approval for roadworthiness purposes) Type 2, low idle test: Variant/Version: ¦ ¦ ¦ CO (% vol.) ¦ ¦ ¦ Engine speed (min  1) ¦ ¦ ¦ Engine oil temperature ( °C) ¦ ¦ ¦ Type 2, high idle test: Variant/Version: ¦ ¦ ¦ CO (% vol.) ¦ ¦ ¦ Lambda Value ¦ ¦ ¦ Engine speed (min  1) ¦ ¦ ¦ Engine oil temperature ( °C) ¦ ¦ ¦ 2.1.3. Type 3 test (emissions of crankcase gases): ¦ 2.1.4. Type 4 test (evaporative emissions): ¦g/test 2.1.5. Type 5 test (durability of anti-pollution control devices):  Ageing distance covered (km)(e.g. 160 000 km): ¦  Deterioration factor DF: calculated/fixed (4)  Values: Variant/Version: ¦ ¦ ¦ CO ¦ ¦ ¦ THC ¦ ¦ ¦ NMHC ¦ ¦ ¦ NOx ¦ ¦ ¦ THC + NOx ¦ ¦ ¦ Mass of particulate matter (PM) ¦ ¦ ¦ Number of particles (P) (1) ¦ ¦ ¦ 2.1.6. Type 6 test (average emissions at low ambient temperatures): Variant/Version: ¦ ¦ ¦ CO (g/km) ¦ ¦ ¦ THC (g/km) ¦ ¦ ¦ 2.1.7. OBD: yes/no (4) 2.2. Emissions from engines tested under the test procedure for heavy-duty vehicles. Indicate the latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: ¦ Fuel(s) (1) ¦ (diesel, petrol, LPG, NG, ethanol ¦) 2.2.1. Results of the ESC test (5) (6) (7) Variant/Version: ¦ ¦ ¦ CO (mg/kWh) ¦ ¦ ¦ THC (mg/kWh) ¦ ¦ ¦ NOx (mg/kWh) ¦ ¦ ¦ NH3 (ppm) (1) ¦ ¦ ¦ PM mass (mg/kWh) ¦ ¦ ¦ PM number (#/kWh) (1) ¦ ¦ ¦ 2.2.2. Result of the ELR test (5) Variant/Version: ¦ ¦ ¦ Smoke value: ¦m  1 ¦ ¦ ¦ 2.2.3. Result of the ETC test (6) (7) Variant/Version: ¦ ¦ ¦ CO (mg/kWh) ¦ ¦ ¦ THC (mg/kWh) ¦ ¦ ¦ NMHC (mg/kWh) (1) ¦ ¦ ¦ CH4 (mg/kWh) (1) ¦ ¦ ¦ NOx (mg/kWh) ¦ ¦ ¦ NH3 (ppm) (1) ¦ ¦ ¦ PM mass (mg/kWh) ¦ ¦ ¦ PM number (#/kWh) (1) ¦ ¦ ¦ 2.2.4. Idle test (5) Variant/Version: ¦ ¦ ¦ CO (% vol.) ¦ ¦ ¦ Lambda Value (1) ¦ ¦ ¦ Engine speed (min  1) ¦ ¦ ¦ Engine oil temperature ( °C) ¦ ¦ ¦ 2.3. Diesel smoke Indicate the latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: 2.3.1. Results of the test under free acceleration Variant/Version: ¦ ¦ ¦ Corrected value of the absorption coefficient (m  1) ¦ ¦ ¦ Normal engine idling speed ¦ ¦ ¦ Maximum engine speed ¦ ¦ ¦ Oil temperature (min./max.) ¦ ¦ ¦ 3. Results of the CO2 emission, fuel/electric energy consumption, and electric range tests Number of the base regulatory act and the latest amending regulatory act applicable to the approval: 3.1. Internal combustion engines, including not externally chargeable hybrid electric vehicles (NOVC) (5) (8) Variant/Version: ¦ ¦ ¦ CO2 mass emission (urban conditions) (g/km) ¦ ¦ ¦ CO2 mass emission (extra-urban conditions) (g/km) ¦ ¦ ¦ CO2 mass emission (combined) (g/km) ¦ ¦ ¦ Fuel consumption (urban conditions) (l/100 km) (9) ¦ ¦ ¦ Fuel consumption (extra-urban conditions) (l/100 km) (9) ¦ ¦ ¦ Fuel consumption (combined) (l/100 km) (9) ¦ ¦ ¦ 3.2. Externally chargeable hybrid electric vehicles (OVC) (5) Variant/Version: ¦ ¦ ¦ CO2 mass emission (Condition A, combined) (g/km) ¦ ¦ ¦ CO2 mass emission (Condition B, combined) (g/km) ¦ ¦ ¦ CO2 mass emission (weighted, combined) (g/km) ¦ ¦ ¦ Fuel consumption (Condition A, combined) (l/100 km) (g) ¦ ¦ ¦ Fuel consumption (Condition B, combined) (l/100 km) (g) ¦ ¦ ¦ Fuel consumption (weighted, combined) (l/100 km) (g) ¦ ¦ ¦ Electric energy consumption (Condition A, combined) (Wh/km) ¦ ¦ ¦ Electric energy consumption (Condition B, combined) (Wh/km) ¦ ¦ ¦ Electric energy consumption (weighted and combined) (Wh/km) ¦ ¦ ¦ Pure electric range (km) ¦ ¦ ¦ 3.3. Pure electric vehicles (5) Variant/Version: ¦ ¦ ¦ Electric energy consumption (Wh/km) ¦ ¦ ¦ Range (km) ¦ ¦ ¦ 3.4. Hydrogen fuel cell vehicles (5) Variant/Version: ¦ ¦ ¦ Fuel consumption (kg/100 km) ¦ ¦ ¦ 4. Results of the tests for vehicles fitted with eco-innovation(s) (10) (11) (12) Variant/Version ¦ Decision approving the eco-innovation (13) Code of the eco-innovation (14) 1. CO2 emissions of the baseline vehicle (g/km) 2. CO2 emissions of the eco-innovation vehicle (g/km) 3. CO2 emissions of the baseline vehicle under Type 1 test-cycle (15) 4. CO2 emissions of the eco-innovation vehicle under Type 1 test-cycle (= 3.5.1.3) 5. Usage factor (UF) i.e. temporal share of technology usage in normal operation conditions CO2 emissions savings xxxx/201x ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Total CO2 emissions savings (g/km) (16) ¦ 4.1. General code of the eco-innovation(s) (17) Explanatory notes (h) Eco-innovations. (1) When restrictions for the fuel are applicable, indicate these restrictions (e.g. for natural gas the L range or the H range). (2) For bi fuel vehicles, the table shall be repeated for both fuels. (3) For flex fuel vehicles, when the test is to be performed on both fuels, according to Figure I.2.4 of Annex I to Regulation (EC) No 692/2008, and for vehicles running on LPG or NG/Biomethane, either bi-fuel or mono-fuel, the table shall be repeated for the different reference gases used in the test, and an additional table shall display the worst results obtained. When applicable, in accordance with sections 1.1.2.4 and 1.1.2.5 of Annex I to Regulation (EC) No 692/2008, it shall be shown if the results are measured or calculated. (4) Delete where not applicable. (5) If applicable. (6) For Euro VI, ESC shall be understood as WHSC and ETC as WHTC. (7) For Euro VI, if CNG and LPG fuelled engines are tested on different reference fuels, the table shall be reproduced for each reference fuel tested. (8) Repeat the table for each reference fuel tested. (9) The unit l/100 km  is replaced by m3/100 km  for vehicles fuelled with NG and H2NG, and by kg/100 km  for vehicles fuelled with hydrogen. (10) (h1) Repeat the table for each variant/version. (11) (h2) Repeat the table for each reference fuel tested (12) (h3) Expand the table if necessary, using one extra row per eco-innovation. (13) (h4) Number of the Commission Decision approving the eco-innovation. (14) (h5) Assigned in the Commission Decision approving the eco-innovation. (15) (h6) If a modelling methodology is applied instead of the type 1 test cycle, this value shall be the one provided by the modelling methodology. (16) (h7) Sum of the CO2 emissions savings of each individual eco-innovation. (17) (h8) The general code of the eco-innovation(s) shall consist of the following elements each separated by a blank space:  Code of the approval authority as set out in Annex VII;  Individual code of each eco-innovation fitted in the vehicle, indicated in chronological order of the Commission approval decisions. (E.g. the general code of three eco-innovations approved chronologically as 10, 15 and 16 and fitted to a vehicle certified by the German type-approval authority should be: e1 10 15 16 .). ANNEX III Annexes I and XII to Regulation (EC) No 692/2008 are amended as follows: (1) Annex I is amended as follows: (a) the following points 4.3.5, 4.3.5.1 and 4.3.5.2 are inserted: 4.3.5. Vehicle fitted with eco-innovations 4.3.5.1. In the case of a vehicle type fitted with one or more eco-innovations, within the meaning of Article 12 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (1) and Commission Implementing Regulation (EU) No 725/2011 (2), the conformity of production shall be demonstrated with respect to the eco-innovations by performing the tests provided for in the Commission Decision(s) approving the eco-innovation(s) in question. 4.3.5.2. Points 4.3.1, 4.3.2 and 4.3.4 shall apply. (b) in the Appendix 3, the following points 3.5.6, 3.5.6.1, 3.5.6.2 and 3.5.6.3 are inserted: 3.5.6. Vehicle fitted with an eco-innovation within the meaning of Article 12 of Regulation (EC) No 443/2009 and Implementing Regulation (EU) No 725/2011: yes/no (3) 3.5.6.1. Type/Variant/Version of the baseline vehicle as referred to in Article 5 of Implementing Regulation (EU) No 725/2011 (4): ¦ 3.5.6.2. Interactions existing between different eco-innovations: yes/no (3) 3.5.6.3. Emissions data related to the use of eco-innovations (5) (6) Decision approving the eco-innovation (7) Code of the eco-innovation (8) 1. CO2 emissions of the baseline vehicle (g/km) 2. CO2 emissions of the eco-innovation vehicle (g/km) 3. CO2 emissions of the baseline vehicle under type 1 test-cycle (9) 4. CO2 emissions of the eco-innovation vehicle under type 1 test-cycle (= 3.5.1.3) 5. Usage factor (UF)i.e. temporal share of technology usage in normal operation conditions CO2 emissions savingsFOR-L_2013065EN.01001001.notes.0001.xml.jpg xxxx/201x (7) Total CO2 emissions saving (g/km) (10) (c) the Addendum to Appendix 4 is amended as follows: (i) in point 2.1, the table corresponding to the Type 6 test is replaced by the following: Type 6 CO (g/km) THC (g/km) Measured value; (ii) point 2.1.1 is replaced by the following: 2.1.1. For bi fuel vehicles, the type 1 table shall be repeated for both fuels. For flex fuel vehicles, when the type 1 test is to be performed on both fuels according to Figure I.2.4 of Annex I to Regulation (EC) No 692/2008, and for vehicles running on LPG or NG/Biomethane, either mono fuel or bi fuel, the table shall be repeated for the different reference gases used in the test, and an additional table shall display the worst results obtained. When applicable, in accordance with sections 1.1.2.4 and 1.1.2.5 of Annex I to Regulation (EC) No 692/2008, it shall be shown if the results are measured or calculated.; (iii) the following points 2.6 and 2.6.1 are inserted: 2.6. Test results of eco-innovations (11) (12) Decision approving the eco-innovation (13) Code of the eco-innovation (14) 1. CO2 emissions of the baseline vehicle (g/km) 2. CO2 emissions of the eco-innovation vehicle (g/km) 3. CO2 emissions of the baseline vehicle under type 1 test-cycle (15) 4. CO2 emissions of the eco-innovation vehicle under type 1 test-cycle (= 3.5.1.3) 5. Usage factor (UF)i.e. temporal share of technology usage in normal operation conditions CO2 emissions savingsFOR-L_2013065EN.01001001.notes.0002.xml.jpg xxxx/201x Total CO2 emissions saving (g/km) (16) 2.6.1. General code of the eco-innovation(s) (17): ¦ (2) in Annex XII the following points 4, 4.1, 4.2, 4.3 and 4.4 are added: 4. TYPE-APPROVAL OF VEHICLES FITTED WITH ECO-INNOVATIONS 4.1. According to Article 11(1) of Implementing Regulation (EU) No 725/2011, a manufacturer wishing to benefit from a reduction of its average specific CO2 emissions, as result of the savings achieved by one or more eco-innovations fitted in a vehicle, shall apply to an approval authority for an EC type-approval certificate of the vehicle fitted with the eco-innovation. 4.2. The CO2 emissions savings from the vehicle fitted with an eco-innovation shall, for the purpose of type-approval, be determined using the procedure and testing methodology specified in the Commission Decision approving the eco-innovation, in accordance with Article 10 of Implementing Regulation (EU) No 725/2011. 4.3. The performance of the necessary tests for the determination of the CO2 emissions savings achieved by the eco-innovations shall be considered without prejudice to the demonstration of compliance of the eco-innovations with the technical prescriptions laid down in Directive 2007/46/EC, if applicable. 4.4. The type-approval shall not be granted if the eco-innovation vehicle does not show a minimum of 1 gCO2/km of emissions reduction with respect to the baseline vehicle, as referred to in Article 5 of Implementing Regulation (EU) No 725/2011.. (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 194, 26.7.2011, p. 19.; (3) Delete where not applicable. (4) If applicable. (5) Repeat the table for each reference fuel tested. (6) Expand the table if necessary, using one extra row per eco-innovation.; (7) Number of the Commission Decision approving the eco-innovation. (8) Assigned in the Commission Decision approving the eco-innovation. (9) Under agreement of the type-approval authority, if modelling is applied instead of the type 1 test-cycle, this value shall be the one provided by the modelling methodology. (10) Sum of the emissions saving of each individual eco-innovation. (11) Repeat the table for each reference fuel tested. (12) Expand the table if necessary, using one extra row per eco-innovation. (13) Number of the Commission Decision approving the eco-innovation. (14) Assigned in the Commission Decision approving the eco-innovation. (15) If modelling is applied instead of the type 1 test-cycle, this value shall be the one provided by the modelling methodology. (16) Sum of the emissions saving of each individual eco-innovation. (17) The general code of the eco-innovation(s) shall consist of the following elements, each separated by a blank space:  Code of the type-approval authority as set out in Annex VII to Directive 2007/46/EC;  Individual code of each eco-innovation fitted in the vehicle, indicated in chronological order of the Commission approval decisions. (E.g. the general code of three eco-innovations approved chronologically as 10, 15 and 16 and fitted to a vehicle certified by the German type approval authority should be: e1 10 15 16 ).